Citation Nr: 1144323	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation than the 10 percent assigned for lumbar degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1991 to November 1991, and from August 1999 to January 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in April 2011.  A transcript of that hearing is contained in the claims file.  

The Veteran and his authorized representative, and the RO, are directed to address whether a new claim is desired for service connection for disability of other spinal parts, including as affecting the cervical or thoracic spine.  Such issues were potentially raised at the Veteran's April 2011 hearing, but a desire to file such a claim was not clarified at that hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded an official examination in February 2007 to address his claimed disabilities in support of his claims for service connection filed upon his January 2007 separation from service.  At this examination x-rays of the lumbar spine revealed degenerative changes.  The Veteran did not then at first complain of current pain, but localized pain was elicited with repeated motion, resulting in some reduction of range of motion due to pain.  The examiner did not find any additional limitation of motion or functioning of the back for any cause.  

The Veteran in July 2008 filed a notice of disagreement with the initial rating assigned for his low back degenerative joint disease, asserting that his pain was more severe than that reflected in the rating assigned, and further asserting that he had pain over multiple joints of the spine.  In his VA Form 9 submitted in September 2009, the Veteran further asserted that other areas were involved in the service-connected low back degenerative joint disease.  At his April 2011 hearing before the undersigned, the Veteran asserted that he had significant low back pain with prolonged physical activity, such as following a day of yard work.  He further asserted that the disabling nature of his low back condition was such that it affected his activities with his children.  He testified to receiving chiropractic care for his low back, but being unable to afford such care except when his condition was severe.  He further testified that he otherwise practiced daily efforts to correct his low back himself, including various stretches or maneuvers and positional strategies to help the condition.  

The Veteran's assertions including in testimony before the undersigned suggest a more significant low back disability than was reflected upon examination in February 2007.  Where a Veteran claims that his or her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the current condition, VA must provide a new examination. Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993). VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment. See 38 C.F.R. § 3.159(c)(4)  (2010); see also Green v. Derwinski, 1 Vet. App. 121, 124   (1991). 

Remand is thus in order both to obtain more recent treatment records, including chiropractic care records, than those reflected in the claims file, and to obtain a current VA examination for compensation purposes.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide specific information about any evidence of additional treatment or examination not yet associated with the claims file, including particularly as related to his lumbar degenerative joint disease.  Afford him the opportunity to submit any additional information or evidence. 

2. With appropriate authorization, all treatment records not yet obtained, including from VA sources and private sources, should be obtained and associated with the claims file. 

3. Thereafter, afford the Veteran a new VA examination by a orthopedic spine specialist or spine surgeon, to address the nature and severity of his lumbar degenerative joint disease. The claims file, including a copy of this Remand and any additional evidence obtained, must be made available to the examiner for review. All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of the Veteran's lumbar degenerative joint disease. The tests and studies performed, and their results, should be discussed in the examination report. The examiner should also do the following:

a. The examiner should note that this examination is necessitated by the Veteran's assertions of greater severity of low back disability following his most recent examination for VA compensation purposes in February 2007, following his separation from service in January 2007.  The examiner should review past examination records including that most recent VA examination for compensation purposes in February 2007. The examiner must review past examinations and treatment records as well as the balance of the claims file, including submitted statements. 

b. The examiner should address clinical evidence that may serve to support (or not support) findings of range of motion and other issues of functional impairment associated with the low back as may be raised by the record, the Veteran's statements at the examination, or examination findings.  This should include impairment during intervals of exacerbation, as indicated by the facts found.  The examiner should duly consider all evidence presented, and the credibility of such evidence (if so indicated).  

c. The examiner should address factors discussed in DeLuca v. Brown, 8 Vet. App. 202   (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination. Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

d. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of severity of disability. The examiner should explicitly address the credibility of the Veteran's assertions about his low back disability and its symptoms. The examiner should address the extent to which the Veteran's complaints of symptoms or impairment in functioning associated with his low back disorder are consistent or inconsistent with or are explained by or not explainable by objective findings. The examiner should explain any conclusions as to the actual level of impairment, and actual level of work or functional impairment due to the Veteran's low back disorder. 

e. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must explain why that is so. 

3. Thereafter, readjudicate the remanded claim de novo. If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


